Cockrell, J.,
dissenting. In my opinion no “plea on equitable grounds” to an action in ejectment can be sustained under our constitution, and the trial court should not, therefore, be held in error in sustaining a demurrer to such a plea, even though the specific grounds named in the demurrer may be not well taken.
Without elaborating my views, I hold that the constitution discloses a clear purpose to keep separate the jurisdiction of courts of law from the jurisdiction of equity courts, and that this purpose is violated should we permit these *243equity pleas to be interjected into an action at law. In' but one instance has this court upheld one of these pleas, Walls v. Endell, 20 Fla. 86, and in that case the decision was placed on the statute without any inquiry or suggestion as to its constitutionality.